Case 1:18-cr-00759-RMB Document

  

101 Filed 11/26/19 Page 1of1

, Case 1:18-cr-00759-RMB Document 100 Filed 11/26/19 Page i of 1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

VIA ECF

The Honorable Richard M. Berman
United States District Judge
Southern District of New York

500 Pearl Street

New York, New York 10007

Re: United States v. James Moore,

18 Cr. 759 (RMB)

 

Dear Judge Berman:

The Silvio J. Molto Building
One Saint Andrew's Plaza
New York, New York 10007

VEMO ENDORSED

November 26, 2019

 

 

USDC SDNY
BOCUMENT
ELECTRONICALLY FILED

DOC #: Wieelt

 

DATE FILED:

 

 

 

 

 

 

 

 

 

 

The Government writes regarding our next scheduled conference, which is currently
scheduled for December 2, 2019. Defense counsel agrees to an adjournment.

By:

 

 

cc: Defense Counsel (by ECF)

fame \s adiourneal
{1/20 at 1 Z0am.

 

 

 

soo atelhy “‘Kecdoural A. Severe.

Richard ML Berman, U.S.DJ.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

   

 

Martin S, Bell / Viad Vainberg
Assistant United States Attorney
(212) 637-2463/1029

 

 

 
